            Case 3:20-cv-06442-LB Document 59 Filed 10/05/20 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                     FILED
                              FOR THE NINTH CIRCUIT                        OCT 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
KARA GORDON; et al.,                             No.   20-16899

                   Plaintiffs-Appellants,        D.C. No. 3:20-cv-06442-LB
                                                 Northern District of California,
  v.                                             San Francisco

STATE BAR OF CALIFORNIA; et al.,                 ORDER

                   Defendants-Appellees.

Before:         W. FLETCHER, BERZON, and BYBEE, Circuit Judges.

          Appellants’ opposed emergency motion for an injunction pending appeal

(Docket Entry No. 2) is denied. See Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 20 (2008).

          The opening brief and excerpts of record are due November 2, 2020; the

answering briefs and any supplemental excerpts of record are due November 30,

2020; the optional reply brief is due within 21 days of service of the answering

briefs.
